[Bracewell & Giuliani LLP Letterhead] Texas New York Washington, DC Connecticut Seattle Dubai London Connie S. Stamets Partner 214.758.1622 Office 214.758.8321 Fax Connie.Stamets@bgllp.com Bracewell & Giuliani LLP 1445 Ross Avenue Suite 3800 Dallas, Texas 75202-2711 August 16, 2011 Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Attention:Mr. Sirimal R. Mukerjee Re: Chesapeake Energy Corporation Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 1, 2011 File No. 1-13726 Dear Mr. Mukerjee: As discussed with you by telephone today, I am writing on behalf of Chesapeake Energy Corporation to request additional time to respond to the Staff’s comment letter dated August 2, 2011 regarding the above-referenced filing.Chesapeake intends to file its response on or before Tuesday, August 23, 2011. Please call me at (214) 758-1622 if you have any questions or would like further information regarding this submission.Thank you for your consideration. Very truly yours, /s/ CONNIE S. STAMETS Connie S. Stamets cc: Domenic J. Dell’Osso, Jr. Chesapeake Energy Corporation
